Citation Nr: 1403838	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-37 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back condition.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.  

3.  Entitlement to service connection for apraxia, paraphrasia, auditory processing disorder. 

4.  Entitlement to service connection for left sided facial numbness.

5.  Entitlement to service connection for traumatic brain injury (also claimed as abnormal MRI and post-concussion syndrome).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to June 2004, with additional periods of reserve service.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Indianapolis, Indiana Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In statement received by the Board in December 2013, the Veteran, through her representative, requested to appear at a hearing before a member of the Board via video conference.  As such, this matter is remanded for the Veteran to be scheduled for the next available video conference hearing held before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing held before a Veterans Law Judge, in the order that the request was received.  The Veteran and her representative should be notified of the date and time of the hearing and a copy of such notice should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


